
	

115 HR 918 : Veteran Urgent Access to Mental Healthcare Act
U.S. House of Representatives
2017-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 918
		IN THE SENATE OF THE UNITED STATES
		November 8, 2017Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To amend title 38, United States Code, to direct the Secretary of Veterans Affairs to furnish
			 mental health care to certain former members of the Armed Forces who are
			 not otherwise eligible to receive such care, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Veteran Urgent Access to Mental Healthcare Act. 2.Expansion of mental health care for certain former members of the Armed Forces (a)In generalChapter 17 of title 38, United States Code, is amended by inserting after section 1720H the following new section:
				
					1720I.Expansion of mental health care for certain former members of the Armed Forces
 (a)In generalThe Secretary shall furnish to former members of the Armed Forces described in subsection (b)— (1)an initial mental health assessment; and
 (2)the mental health care services authorized under this chapter that the Secretary determines are required to treat the mental health care needs of the former member, including risk of suicide or harming others.
 (b)Former members of the Armed Forces describedA former member of the Armed Forces described in this subsection is an individual who meets the following criteria:
 (1)The individual is a former member of the Armed Forces, including the reserve components, who— (A)served in the active military, naval, or air service, and was discharged or released therefrom under a condition that is not honorable except—
 (i)dishonorable; or (ii)bad conduct discharge;
 (B)has applied for a character of service determination and such determination has not been made; and (C)is not otherwise eligible to enroll in the health care system established by section 1705 of this title by reason of such discharge or release not meeting the requirements of section 101(2) of this title.
 (2)While serving in the Armed Forces— (A)the former member was deployed in a theater of combat operations or an area at a time during which hostilities occurred in that area;
 (B)participated in or experienced such combat operations or hostilities, including by controlling an unmanned aerial vehicle from a location other than such theater or area; or
 (C)was the victim of a physical assault of a sexual nature, battery of a sexual nature, or sexual harassment (as defined in section 1720D(f) of this title).
								(c)Non-Department care
 (1)In furnishing mental health care services to an individual under this section, the Secretary may provide such mental health care services at a non-Department facility if—
 (A)in the judgment of a mental health professional employed by the Department, the receipt of mental health care services by that individual in facilities of the Department would be clinically inadvisable; or
 (B)facilities of the Department are not capable of furnishing such mental health care services to that individual economically because of geographical inaccessibility.
 (2)The Secretary shall carry out paragraph (1) pursuant to section 1703 of this title or any other provision of law authorizing the Secretary to enter into contracts or agreements to furnish hospital care and medical services to veterans at non-Department facilities.
 (d)Setting and referralsIn furnishing mental health care services to an individual under this section, the Secretary shall— (1)seek to ensure that such mental health care services are furnished in a setting that is therapeutically appropriate, taking into account the circumstances that resulted in the need for such mental health care services; and
 (2)provide referral services to assist former members who are not eligible for services under this chapter to obtain services from sources outside the Department.
 (e)InformationThe Secretary shall provide information on the mental health care services available under this section. Efforts by the Secretary to provide such information—
 (1)shall include availability of a toll-free telephone number (commonly referred to as an 800 number); (2)shall ensure that information about the mental health care services available under this section—
 (A)is revised and updated as appropriate; (B)is made available and visibly posted at appropriate facilities of the Department; and
 (C)is made available to State veteran agencies and through appropriate public information services; and
 (3)shall include coordination with the Secretary of Defense seeking to ensure that members of the Armed Forces and individuals who are being separated from active military, naval, or air service are provided appropriate information about programs, requirements, and procedures for applying for mental health care services under this section.
 (f)Annual reportsEach year, the Secretary shall submit to Congress an annual report on the mental health care services provided pursuant to this section. Each report shall include data for the year covered by the report with respect to each of the following:
 (1)The number of individuals who received mental health care services under subsection (a), disaggregated by the number of men who received such services and the number of women who received such services.
 (2)Such other information as the Secretary considers appropriate.. (b)Clerical amendmentThe table of sections at the beginning of chapter 17 of title 38, United States Code, is amended by inserting after the item relating to section 1720H the following new item:
				
					
						1720I. Expansion of mental health care for certain former members of the Armed Forces..
			3.Character of service determinations
 (a)In generalChapter 53 of title 38, United States Code, is amended by inserting after section 5303A the following new section:
				
					5303B.Character of service determinations
 (a)DeterminationThe Secretary shall establish a process by which an individual who served in the Armed Forces and was discharged or dismissed therefrom may seek a determination from the Secretary with respect to whether such discharge or release was under a condition that bars the right of such individual to a benefit under the laws administered by the Secretary based upon the period of service from which discharged or dismissed.
 (b)Provision of informationIf the Secretary determines under subsection (a) that an individual is barred to a benefit under the laws administered by the Secretary, the Secretary shall provide to such individual information regarding the ability of the individual to address such condition, including pursuant to section 5303 of this title and chapter 79 of title 10..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 5303A the following new item:
				
					
						5303B. Character of service determinations..
			
	Passed the House of Representatives November 7, 2017.Karen L. Haas,Clerk.
